Citation Nr: 1204161	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and dysthymia.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for PTSD.  A timely Notice of Disagreement was received from the Veteran in April 2006.  After a Statement of the Case, also issued in April 2006, continued to deny the Veteran's claim of service connection for PTSD, the Veteran perfected his appeal in May 2006 by filing a substantive appeal, via VA Form 9.

In April 2008, this matter was remanded by the Board for further development, which was to include contacting the Veteran to obtain the names and addresses of any additional psychiatric treatment providers that had been previously unidentified; making further efforts with the U.S. Army and Joint Services Records Research Center (JSRRC) to corroborate the Veteran's reported stressor; and if the Veteran's stressor was successfully corroborated, to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disorder.

After the above development action was performed, this matter was returned to the Board for its reconsideration.  In a July 2010 remand, the Board noted that a December 2009 VA examination appeared to rule out a diagnosis of PTSD, and instead, offered diagnoses of depressive disorder and dysthymia.  Citing the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board also noted that where a veteran specifically requests service connection for PTSD but the medical record includes other psychiatric diagnoses, the claim may not be construed narrowly as a claim for service connection for PTSD only, but rather, should be considered more broadly as a claim for a psychiatric disorder.  With the holding in Clemons in mind, the Board remanded this matter once again so that an addendum opinion could be obtained as to the etiology of the diagnosed depressive disorder and dysthymia from the same VA examiner who performed the December 2009 VA examination.

For the reasons discussed fully below, the Board finds that the claims development directed in its July 2010 have not been adequately performed.  Accordingly, the Board finds that this matter must be remanded once again for compliance with the remand action directed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court indicated further that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the matter must be remanded once again.

As discussed above, the Board's July 2010 remand directed that "the Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in preparation of the requested addendum opinion" (emphasis infra.).  In a September 2010 addendum opinion, the VA examiner noted that the claims file was not available at the time of the addendum, but that "pertinent records from the claims file" were documented and reviewed in the original December 2009 report.  Hence, the September 2010 addendum opinion appears to have been prepared without the benefit of the examiner's review of the claims file.

In view of the fact that, in his December 2009 report, the VA examiner ruled out a diagnosis of PTSD and provided alternate diagnoses of depressive disorder and dysthymia but failed to offer an etiology opinion as to the alternate diagnoses, the Board finds that the VA examiner's review of the entire claims file is necessary in determining whether the Veteran's depressive disorder and/or dysthymia are related to not only the Veteran's reported PTSD stressor events, but also to any injury or illness which was incurred by the Veteran during his active duty service.  Hence, the Board finds that the VA examiner's September 2010 addendum, in the absence of a full review of the entire claims file, is deficient or the Board's purposes.

For these reasons, and in accordance with the Court's holding in Stegall, the Board finds that the claims file must be provided for review to the same VA examiner who prepared the September 2010 addendum report.  Thereafter, the VA examiner is asked to review the entire claims file and to provide a new addendum which provides an opinion as to whether it is at least as likely as not that the Veteran's depressive disorder and/or dysthymia are the result of any injury or illness incurred by the Veteran during his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, from the same VA examiner who performed the VA psychiatric examination in December 2009 and authored the September 2010 addendum report, a new addendum opinion as to whether it is at least as likely as not that the Veteran's diagnosed depressive disorder and/or dysthymia is/are etiologically related to any injury or illness incurred by the Veteran during his active duty service.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in preparation of the requested addendum opinion.

In providing the requested etiology opinion, the examiner must provide a complete and thorough rationale for the opinions, with references to all relevant service treatment records, post-service private treatment records (particularly the January 2005 report from Dr. J.C.L. and the records from Dr. E.C.H. for treatment provided through April 2009), findings from the December 2009 VA examination, September 2010 VA examiner's addendum, the Veteran's lay statements made at the examination and contained in the claims file, and any applicable criteria or provisions of the DSM-IV.  In this regard, the examiner is reminded that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

If the same VA examiner who performed the VA psychiatric examination in December 2009 and authored the September 2010 addendum report is no longer available or unable to perform the requested review and provide the requested opinions, the claims file review and requested opinions should be obtained from another appropriate VA examiner.  If, but only if, any alternate VA examiner deems it necessary to examine the Veteran for purposes of providing the requested opinions, Such examination should be scheduled and conducted as soon as feasible.  

All opinions and conclusions must be expressed in a typewritten addendum report.

2.  After completion of the above development, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and dysthymia, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

